By the Court:
The bond executed by the Fidelity & Deposit Company as surety operated to stay the judgment of the common pleas court, or to suspend the payment of the “condemnation money,” only until the affirmance by the circuit court. The further suspension to await the judgment of this court was a consideration ’for the execution by the plaintiff in error, as surety, of the bond on which the present judgment was recovered.
The phrase “condemnation money” as used in the first subdivision of section 6718 of the Revised Statutes, and in the bond counted upon in the present case, means the money, which by the original judgment the plaintiff in error, the principal in the bond, is adjudged to pay. In the common pleas the motion to strike out should have been treated as a general demurrer to the answer and sustained. But since the facts admitted in the answer entitled the plaintiff there to a judgment, notwithstanding the matters alleged for the purpose of avoidance, the practice adopted did not operate prejudicially to the plaintiff in error.

Judgment affirmed.